Bartlett, J.,
(dissenting.) After the exception was taken which has been deemed fatal to the judgment by a majority of the court, the defendant was examined further in regard to the circumstances of the conversation between his mother and sister, and was allowed, under objection, to give a full account of the^interview. This testimony was subsequently stricken out on the plaintiff’s motion, and the defendant duly excepted. The evidence thus taken and stricken out was very important in its bearing upon the question whether the court was right or not in excluding the testimony of the defendant as to the conversation between his mother and sister, and it leaves no doubt in my mind that such testimony was properly excluded. While it is doubtless true that an interested person, who is a mere listener, is not pro*408hibited by section 829 of the Code from testifying to a conversation which he overhears between a decedent and a third person, a party interested in the event cannot testify to such a conversation, if he participates therein. Such is the construction very recently given to this provision of the Code in the case of Holcomb v. Holcomb, 95 N. Y. 316, 326, which was a unanimous decision of the court of appeals, and in which Judge Danforth expressly says: “If the proposed witness has asked a question of the decedent, and it is answered, it is a conversation; if, while the decedent is conversing with a third person, the witness by word or sign participates in it, or is referred to, his evidence of what occurred cannot be received.” If there is anything in the case of Lobdell v. Lobdell, 36 N. Y. 327, in seeming conflict with this view, it must be regarded as limited or overruled by the later decision. In the present case it distinctly appears that the conversation concerning which the defendant was interrogated was a talk in which his mother, his sister, and himself all took part. He says in so many words that it was a general conversation in which he spoke about the annoyance and trouble and work he had had; that his sister said he had done a great deal of work; and his mother then made the remark to her which is relied upon as showing that the money represented by the instrument in suit was intended to be a gift to the defendant. In my opinion, a statement made by the decedent under these circumstances comes both within the letter and spirit of the prohibition prescribed by section 829 of the Code. For these reasons I am unable to concur in the conclusion reached by my associates in this case.